Detailed Action
1. 	This Action is in response to Applicant's amendment filed on December 15, 2021. Claims 21-40 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
3.	Claims 21-40 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 21-40, the prior art of record of Dupray at paragraph 513 discloses that the location of a mobile device is being determined periodically and monitored by an advertisement wizard such that this wizard may maintain a collection of the mobile device user's preferences, and needs so that when the mobile device user comes near a business that can satisfy such a preference or need, then an advertisement relating to the fulfillment of the preference or need may be presented to the mobile device user.
However, after the amendment to claims 21, 28 and 35, Applicant's remarks have been considered and found to be persuasive.  In agreement with the Applicant's remarks, the prior art failed to disclose or suggest each and every limitation recited in claims 21-40 of the claimed invention when considered as a whole. And further in view of Applicant’s arguments and remarks regarding “selecting, in response to the search .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
5.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Avallone, Curt V. et al. (US 20020147642 A1) discloses providing a user in a commercial establishment with personalized information, which can include a personalized shopping list, targeted advertisements.
	Altman; Samuel H. et al. (US 20070281716 A1) discloses a process that determines the geographic location of a mobile communication device operated by a user within an area, displays a map representation of the area around the mobile communication device on a graphical user interface of the mobile communication device.1.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 3, 2022